 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaker Machine&Gear,Inc. and District No. 99, In-ternationalAssociation ofMachinists and Aero-spaceWorkers,AFL-CIO andGene J. Gagnon,Dennis L.St. Pierre,Roy R.Mills, Sr.,and LouisBourgoin,Baker Machine and Gear,Inc. and District No. 99,International Association of Machinists and Aero-spaceWorkers,AFL-CIO,Petitioner.Cases1-CA-9561,1-CA-9638,1-CA-9564-1,1-CA-9564-2, 1-CA-9564-3, 1-CA-9564-4, and1-RC-13119September11, 1975DECISION AND ORDERBY CHAIRMANMURPHY AND MEMBERSFANNING,JENKINS,AND PENELLOOn September 24, 1974, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order as modified herein.The record establishes that the Respondent be-came aware of union activity among its employeeson January 15, 1974.2 The following day, the Respon-dent laid off four of its employees whom it knew tobe active in the Petitioner's organizational campaign.On January 17, when the Respondent received thePetitioner's letter requesting recognition, the Respon-dent set about interrogating all of its employees inthe plant regarding their union activities. On January23, the Respondent was observed engaging in surveil-lance of a union meeting attended by most of its em-ployees. The Respondent received notice that the in-stant petition had been filed on January 28 andimmediately thereafter called each of its employeesiThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find nobasis forreversing his findings.We disavow the statements by the Administrative Law Judge that in thecircumstancesof their layoffs,it is a wonderthatBourgoin and Gagnon didnot commit some greaterbreachof good mannersthan they did.2All dates are in 1974.into its president's office and interrogated themabout their union activities. An election held on Feb-ruary 21 was lost by the Petitioner which thereafterfiled the instant unfair labor practice charges and ob-jections.The Administrative Law Judge found, and weagreefor the reasons stated by him, that the Respon-dent violated Section 8(a)(3) of the Act by discrimi-natorily laying off the four union adherents and Sec-tion 8(a)(1) of the Act by interrogating employees ontwo occasions and engaging in surveillance of theunion meeting.3 The Administrative Law Judge alsofound, and we agree, that as of January 15 the Peti-tioner held valid authorization cards signed by 18 oftheRespondent's 24 employees. In addition, weagree with the Administrative Law Judge's finding,for the reasons stated by him, that the Respondent'sunfair labor practices created a climate of fear ofsuch magnitude, "especially the loss of jobs or in-come inthese uncertaintimes," that it dissipated theUnion's majority and made a fair election improba-ble.We also agree with the Administrative LawJudge's conclusion setting aside the election held onFebruary 21 and ordering the Respondent to recog-nize and bargain, upon request, with the Union.In so ordering the Respondent to bargain with theUnion, the Administrative Law Judge relied on theBoard's decision inSteel-Fab, Inc.,212 NLRB 363(1974).However, inThe Trading Port, Inc.,219NLRB No. 76 (1975), we reexamined the policies set7We do not adopt the Administrative Law Judge's findings that the Re-spondent violated Sec.8(a)(1) ofthe Act bydrafting and permitting thecirculation of an antiunion petition in its plant.The record establishes thaton January 23 one of the Respondent's employees,Oullette,retained theRespondent's attorney, Smith, a general practitioner who had performedlegal work in the past for Oullette,to draft an antiunion petition which hecould circulate in the Respondent's plant.Smith drafted the petition forwhich he billed and received payment from Oullette.Based on this evi-dence,the Administrative Law Judge found that Smith was acting as anagent of the Respondent in drafting the petition and was remiss in his dutyto ascertain that Oullette was not sent to him by the Respondent. We dis-agree.The record is absolutely devoid of evidence that Oullette was sent toSmith by the Respondent or that Smith was acting on behalf of the Respon-dent when he drafted the petition. To the contrary.Oullette was a past clientof Smith's and Smith, who was active only in the very early stages of theUnion's organizational drive and,in any event, was not experienced in thelaw of labor relations, had no obligation to inquire into Oullette'smotiva-tion in seeking the petition.Accordingly,as there is nothing in the recordwhich establishes that Smith was acting in his capacity as attorney for theRespondent when he drafted the petition for Oullette,we are unable toconclude that the Respondent bears the legal responsibility therefor.In addition,we find, contraryto the Administrative Law Judge,that thereis no basis for finding that the Respondent violated Sec.8(a)(1) of the Actby permitting the circulation of Oullette's petition in its plant Thus, theonly evidence in the record concerning the circulation of the petition is thaton one occasion Oullette asked a fellow employee to sign the petition at atime when Claude Levesque, the Respondent's president,was standing near-by. Levesque heard Oullette and immediately left the area.In the absence ofmore substantial evidence of the Respondent's knowledge and/or sponsor-ship of Oullette's petition,we cannot conclude that the Respondent demon-strated tacit approval of the petition or assisted in its circulation Therefore,we shall dismiss the 8(a)(I) allegation relating to the circulation of the peti-tion220 NLRB No. 40 BAKER MACHINE& GEAR, INC.forth inSteel-Faband in the Supreme Court's deci-sion inGisseL4We noted therein that, in fashioning abargaining order remedy, ourmain concernhas beenand is to correct and giveredressfor the employer'smisconduct and to protect the employees from theeffects of such misconduct. Thus, the bargaining or-der serves to protect the employee's rights in the se-lection of an exclusive bargaining representative. AstheSupremeCourt said inGissel,when anemployer's misconduct has rendered a fair electionor rerun election impossible the Board is entitled torely on the establishment of a union's majority byothermeans,most notably signed authorizationcards, to enfranchise a union as an exclusive bargain-ing representative. Thus, an employer is required torecognizeand bargain with a union whose represen-tativestatus hasbeen established through meansother than our traditional and preferred election pro-cedure. The legal basis for bypassing the electionprocedure and according the union representationalstatus based on a showing of majority support amongthe employees in the appropriate unit is that theemployer's misconduct has created conditions whichpreclude the conduct of a fair election.As stated inThe Trading Port, Inc., supra,where anemployer's misconduct gives rise to the bargainingobligation, that obligationcommencesas of the timethe employer has embarked on a clear course of un-lawful conduct or has engaged in sufficient unfairlabor practices which undermine the union's majori-ty status and subvert our election process.No element of retroactivity is present in imposingthe bargaining obligation as of the time the employerbegan his subversion of the statute. No new law orrule isbeing enacted governing conduct or relationspreviously not subject to the law. Instead, the remedywe impose does no more than reach all the unlawfulactions committed, whether early or late in thecourse of the misconduct. The only element of re-troactivity is that the misconduct being remedied oc-curred priorto issuanceof the complaint and ourconsideration of thecase;but this is the situation inevery civil or criminal case where a wrong is remed-ied, for the remedy can be applied only after thewrong has been committed.In the instantcase, the Respondent's unfair laborpractices began as soon as it learned that some of itsemployees had signed union authorization cards.From their inception, the Respondent's unfair laborpractices were aimed at destroying whatever supportthe Union had achieved among employees. Thus, theRespondent's initialunfair labor practices on Janu-ary 16 had the desired effect of eliminating from the4N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).195Respondent's plant all of those employees whom theRespondent knew to be union adherents or who wereactive in the Union's organizational effort. Subse-quently, the Respondent interrogated each and everyone of its remaining employees concerning theirunion activities for the clear purpose of discouragingsuch activity and of decimating any support whichtheUnion had gained. The Respondent's surveil-lance of the union meeting was also part of theRespondent's effort to prevent the Union from orga-nizing or representing its employees. These unfair la-bor practices clearly dissipated the Union's majoritystrength among the employees, which was estab-lished by valid authorization cards as of January 15,and were of such a nature as to prevent the holdingof a fair rerun election. Under the principles enuncia-ted inGissel,the authorization cards are now themost reliable measure of the employees' desires onthe issue of representation and the policies of the Actrequire that the Respondent be ordered to bargainwith the Petitioner as the exclusive representative ofits employees. Accordingly, under the. principles setforth inThe Trading Port, Inc., supra,while we agreewith the Administrative Law Judge's conclusion or-dering the Respondent to bargain with the Petitioner,we shall, in accordance with our above findings, findthat Respondent had a duty to bargain as of January17,thedate on which, as we have found, thePetitioner's demand for recognition was received bytheRespondent and on which the Respondent'scourse of conduct might reasonably be deemed tohave undermined the Petitioner's majority status andmade the holding of a fair election improbable.'AMENDED CONCLUSIONS OF LAWHaving made the above findings, we will substitutethe following paragraph for Conclusion of Law 4:"4.By interrogating employees about their unionactivities, sympathies, and desires and by engaging in51n the instant case, the AdministrativeLaw Judge, relying onSteel-Fab,concludedthat itwas not necessaryfor himto find that the Respondentviolated Sec.8(a)(5) of the Act in orderto issue the bargainingorder. Al-though the complaint,which issued prior toSteel-Fab,alleged a violation ofSec. 8(a)(5) and (1) in the Respondent's failure to recognize and bargainwiththe Union,neither theGeneral Counsel not the Charging Partyexcept-ed to the Administrative Law Judge's failuretomake an 8(a)(5) finding.Therefore,we do not reach or pass on whether in this case the bargainingorder should be basedon a violationof Sec 8(a)(5)However, we note thatin the circumstances of this case, the prescribedremedy ordering the Re-spondent to cease and desist from committing the unfair labor practicesfound and to reinstate the laid-offemployeesand give thembackpay, andsetting aside the election and requiring the Respondent to bargain, uponrequest,with the Union, provides a full and complete remedyfor the unfairlabor practiceson which thebargainingorder is based and fullyeffectuatestherebythe policiesof the ActMember Fanning adheres to his dissenting position inSteel-Fabthat anemployer'srefusal to recognizeand bargainwiththe majorityrepresentativeof its employees is a violationof Sec.8(a)(5) and hewould sofind in thiscase. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDsurveillance of their union activities, Respondent hasviolated Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, BakerMachine & Gear, Inc., Van Buren,Maine, its offi-cers, agents,successors,and assigns,shall take theaction set forth in the said recommended Order, as somodified:1.Delete paragraph 1(d), relettering paragraph1(e) accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.interest, as a result of their layoff on January 16,1974.WE WILL, upon request, bargain collectivelywith District No. 99, International AssociationofMachinists and Aerospace Workers, AFL-CIO, as the exclusive representative of all ouremployees in a unit of all full-time and regularpart-time production and maintenance workersemployed at our Van Buren, Maine, plant, ex-cluding office clerical employees, professionalemployees, guards, and supervisors as defined inSection 2(11) of the Act and, if an under-standing is reached, embody such understandingin a signed agreement.All our employees are free, if they choose, to joinDistrictNo. 99, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, or anyother labor organization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law by lay-ing off employees for engaging in union activities, wehereby notify you that:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT lay you off for engaging in unionactivities.WE WILL NOT interrogate you about yourunionactivities, sympathies, or desires.WE WILL NOT engage in surveillance of yourunion activities.WE WILL NOT in any manner interfere with youor attempt to restrain or coerce you in the exer-cise of the above rights.WE WILL offer Gene Gagnon and Louis Bour-goin immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and make them and Dennis St. Pierre andBAKERMACHINE & GEAR, INC.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge: Thepetition in Case 1-RC-13119 was filed on January 25,1974.1 The charge in Case 1-CA-9561 was filed the sameday. The charges in Case I-CA-9564(1-4) were filed onJanuary 28. A Stipulation for Certification Upon ConsentElection was approved in Case 1-RC-13119 on February11.An order consolidating Cases 1-CA-9561 and1-CA-9564(1-4), and a consolidated complaint were is-sued on February 19. An election was held in Case1-RC-13119 on February 21. Out of approximately 31 per-sons eligible to vote, 9 cast their ballots for Petitioner, 14cast their ballots against,and 8 cast challenged ballots. Pe-titionerfiledObjections to Conduct Affectingthe ResultsofElectionon February 26. The charge in Case1-CA-9638 was filed on February 28. A Report on Chal-lenged Ballotsand Objections to Conduct of the Electionwas issued in Case 1-RC-13119 on March 26. An orderconsolidatingCases 1-CA-9561, 1-CA-9564(1-4), and1-CA-9638, and an amended complaint were issued onApril 10. An Order Directing Hearing was issued by theBoard in Case 1-RC-13119 on April 12. An order consoli-datingCase1-RC-13119withCases1-CA-9561,1-CA-9564(l-4), and 1-CA-9638 for hearing was issuedon May 6. The hearing was held in Presque Isle, Maine, onJuly 16 and 17.The principal issues litigated were whether the four indi-vidual Charging Parties were laid off by Respondent onJanuary 16 in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, and, if so,whether Respondent should be ordered to bargain withDistrict 99 under theGisselprinciple(N.L.R.B. v. GisselRoy Mills whole for any earnings they lost,plus1Datesare1974 unless otherwise indicated. BAKER MACHINE& GEAR, INC.Packing Co., Inc.,395 U.S. 575 (1969) ). For thereasons setforth below,I find they were and it should.Upon the entire record,' including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs,Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent,a Maine corporation,is engaged at Van Bu-ren,Maine,in the manufacture of gears andsprockets. Itannually receives raw materials valued in excessof $50,000which originate outside the State of Maine and ships fin-ished products valued in excess of $50,000 directly topoints outside the State of Maine.II.THE UNFAIR LABOR PRACTICESA. FactsThe following facts are either undisputed or uncontro-verted:On December 19, 1973, Respondent posted the followingnotice in its plant.TO ALL EMPLOYEESDue to the energy and steel shortage,we are forcedto cut all overtime.Also we'll close December 21st andre-open December 26th.At the present, it looks like we might have to lay-offsome men for a short time but we'll try to keep it at aminimum.These are circumstances beyond our control andwe'll try our best to keep the men we feel that areworking to their fullest to the benefit of the company.The situation right now stands that we are allocatedoil and steel at the same rate as last year and unless itchanges, there is nothing we can do.We will keep you advise [sic]!The ManagementBetweenDecember 19, 1973, and January 5, 1974, threeemployees, Roy Mills,Dennis St.Pierre, and Gene Gag-non, discussed among themselvesand with other employ-ees the wisdom of bringing a union intothe plant. On Jan-uary 5,Mills telephonedEdward Vinson, an IAMrepresentative.On Monday, January 7, Vinson met withMills, St.Pierre,and Gagnon in Caribou, Maine. The up-shot of theirdiscussion was a decisionto call a meeting ofRespondent's employees.The meeting was held at the Yacht Club in Van Burenon Monday, January 14. Vinson andDennisMartin, presi-dent of the IAM's District 99, were present for District 99.Mills,St.Pierre,Gagnon,andLouisBourgoin,Respondent'soldest employee in point of service, wereamong theapproximately 11 employees who attended.Mills, St.Pierre,Gagnon,Bourgoin,and seven other em-2The joint motion to amend the transcript filed by counsel for Respon-dent and the General Counsel is hereby granted.197ployees signed IAM authorization cards thatevening andgave them to Vinson. St. Pierre, Gagnon, and Mills tookaway with them blank cards in order tosolicit signaturesfrom other employees. On January 15, they obtained cardsfrom seven more employees. St. Pierre telephoned Vinsonon January 15 and told Vinson he had the seven additionalcards. On Vinson's instructions they were mailed to Vinsonon January 15.Vinson prepared a letter dated January 15 in which heclaimed District 99 of the IAM was the collective-bargain-ing representative of Respondent's production and mainte-nance employees and placed it in the mail at a time whichcaused it to be postmarked Wednesday, January 16, anddelivered to Respondent on Thursday, January 17. The let-ter read, in part:You are further advised that we are prepared to fur-nish proof to you that we actually do, in fact, repre-sent a majority of the employees referred to above.Respondent is owned by Claude Levesque and his son,Nobel. Claude Levesque is president of the corporation.Nobel Levesque is vice president of the corporation andmanager of the business. Nobel Levesque attended a LionsClub meeting in Van Buren on the evening of January 15.While he was there, Lionel Bouchard, one of his employ-ees, told him there was union activity among his employ-ees.He wentimmediately to the plant where he and hisfather met with William Smith, Respondent's attorney. TheLevesques told Smith about the union activity in the plant.They asked him whether they could lay off Mills, St. Pierre,Gagnon, and Bourgoin. They told Smith they wanted toget rid of those particular employees for economicreasonsdue to the steel shortage referred to in their notice to em-ployees of December 19, 1973, because Mills, St. Pierre,Gagnon, and Bourgoin were Respondent's most expensiveand least productive employees. Smith advised the Lev-esques that they could lay off Mills, St. Pierre, Gagnon,and Bourgoin without violating the law.Nobel Levesque laid off Mills, St. Pierre, Gagnon, andBourgoinas each man arrived for work on the morning ofJanuary 16. He told each he was laid off for lack of work.He gave each a check for the wages due him. He sought toinspect each's personal toolbox before the man left to as-surehimself that the man was not taking any ofRespondent's tools with him. He inspected the boxes ofMills, St. Pierre, and Bourgoin without incident. Gagnonlocked the key to his toolbox inside the box. The inevitablequarrel developed between him and Nobel Levesque. Gag-non started to leave the box in the plant and fetch anotherkey.He changed his mind, picked up the box, told Lev-esque he would have to come to Gagnon's home with apoliceman if he wanted to see inside the box, and walkedout. Inside the box were a log book and some tools whichbelonged to Respondent. Gagnon returned them to Re-spondent the following week.A quarrel also erupted between Bourgoin and NobelLevesque. This one involved money Levesque owed Bour-goin. Respondent's plant was the locale of an adult educa-tion course in machine shop work sponsored by the North-em Maine Technical Vocational School. The course start-ed in October 1973 and ended in February 1974. Nobel 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDLevesque had a contract with the school to teach in thecourse.He had hired Bourgoin to act as his assistant in-structor for half of the hourly fee Levesque was to receivefrom the school. (St. Pierre and Gagnon also taught in thecourse.Unlike Bourgoin,they expected to be paid by theschool and not by Nobel Levesque.)Bourgoin demandedthemoney Levesque owed him under this arrangement.Levesque told him to return to the plant and pick it up onFriday, January 18. Levesque told Bourgoin to check onFriday, also, and each Friday thereafter to see if he stillhad a job with Respondent. Bourgoin took exception to thelatter instruction. He told Levesque he would not return tothe plant for that purpose. He did, in fact, return to theplant on January 18 to get his money. Levesque refused togive it to him. Bourgoin told Levesque he was not a man ofhis word. In the quarrel which followed, Bourgoin cursedLevesque. (I instructed both Bourgoin and Levesque tostate, to the best of their recollections, exactly what Bour-goin said to Levesque.Both men were too reticent to do so.As a result, the record reveals only that Bourgoin used thewords "Jesus Christ" and "tabernac." The latter, I was as-sured, is a mighty oath in French. Van Buren, Maine, liesnear the French-speaking part of Canada. Many of thepersons involved in this proceeding are bilingual. One wit-ness even testified in French,requiring the services of aninterpreter.Some of the conversations during the eventsrelated here were conducted in French rather than Eng-lish.)When Nobel Levesque received Vinson's demand letteron the morning of Thursday, January 17, he turned it overto Smith. At the same time, he polled his employees in aneffort to find out which of them had signed authorizationcards. He wrote the names of the employees on a pad. Hewent to each man at his work station in turn and askedhim whether he had signed a card for the IAM. When aman said he had, Levesque wrote "yes"next to his nameon the pad. When a man said he had not, Levesque wrote"no." Because some of them lied to him,Levesque woundup with only 10 "yeses" on his pad, a fact which he relayedto Smith.Smith replied to Vinson's letter under date of January 17as follows:Ihave been given your letter of January15, 1974,concerning the claim of District 99 of InternationalAssociation ofMachinists and Aerospace Workersthat it is collective bargaining representative of em-ployees of Baker Machine & Gear, Inc.In order to advise them on the question of recogni-tion,please provide me with whatever proof you haveof your representation of a majority of the employees.Vinson received Smith's letter on Monday,January 21.He telephoned Smith.Vinson suggested a card check by animpartial third party.Smith suggested Vinson present hisclaimed proof of majority to Smith.They reached no un-derstanding.Each memoralized the conversation in a letterto the other.Smith's letter,dated January 21, reads:This letter will confirm our telephone conversationof today as to the position of Baker Machine & Gearwith regard to recognition of your union.BakerMachine & Gear will not recognize yourunion unless it receives satisfactory evidence that amajority of the employees have accepted it as theirrepresentative.In the event that you do not wish to present thisevidence, please be assured that an election may beconducted at your convenience to determine whetheror not there is majority representation.Vinson's letter, dated January 25, reads:This is inanswer toyour letter dated January 21,1974, pertaining to the above subject matter. Also, toreaffirm to you my position concerning the necessaryevidence which would prove to you the Union's claimfor recognition.As I informed you in our telephone conversation onMonday, January 21, 1974, if you would agree to se-lect an impartial person and furnish such person witha list of employees as referred to in my letter of Janu-ary 15, 1974, for the payroll period ending January 12,1974, I would turn over to such person the cardssigned by the Baker employees. The impartial personwould make a determination of the Union's claimfrom such evidence presented by the parties. If theevidence proved the Union's claim, then the partieswould sign a Recognition Agreement.I also discussedwith you the layoff on January 16,1974, of four (4) employees. Namely, Dennis St. Pier-re,Gene Gagnon, Roy Mills Sr. and Louis Bourgoin.Charges will be filed with the National Labor Rela-tions Board in their behalf. I would again like to stateto you, that it may possible [sic] be to the best interestof the Company that these men be returned to theirjobs immediately.On Wednesday, January 23, District 99 prepared andmailed to the Board's Regional Office in Boston the chargein Case 1-CA-9561 and the petition in Case 1-RC-13119.They werereceivedand docketed on Friday, January 25.The Region mailed its usual notifications to Respondent ineach casethat same day.Also on January 23, Laurence Ouellette, an employee ofRespondent, appeared at Smith's office. He asked Smith todraft for him an antiunion petition which he could circu-late among the employees. Smith did not ask whether theLevesques had sent Ouellette to him or had participated, inany way, in the events which led up to Ouellette's decisionto spearhead an antiunion drive among Respondent's em-ployees. Smith drafted a petition and gave it to Ouellette.Ouellette subsequently circulated it in the plant with theknowledge of Claude Levesque. On the one occasion whichisdetailed in the record, Ouellette approached RodneyDeschaine at a time when Claude Levesque was in earshot.Ouellette asked Deschaine if he wanted to sign a petitionagainst theUnion. Levesque heard what Ouellette said anddrew back.On the evening of January 23, District 99 held a meetingof Respondent's employees at the Knights of ColumbusHall in Van Buren. Nobel and Claude Levesque were inthe vicinity of the hall in Nobel's automobile and wereobserved by employees. The following day, there was a BAKER MACHINE & GEAR, INC.199paper on NobelLevesque's desk in the plant bearing a listof automobile license plate numbers and names,includingthe number from the car of Nelson Ouellette,an employeewho was at the meeting and his name.Respondent received notification of the petition in Case1-RC-13119 on Monday, January 28.The Region's formletter said,in pertinent part:It has been our experiencethat by thetime a petitionsuch as this one has been filed,employeesmay havequestions about what is going onand what may hap-pen. At thispoint in the handling of this case, we ofcoursedo not knowwhat disposition will be made ofthe petition,but experience tells us that an explana-tion of rights,responsibilities,and Boardprocedurescan behelpful to youremployees.The Boardbelieves that employeesshould have readi-ly availableinformation about theirrights and theproperconduct ofemployee representation elections.At the same time employers and unionshould be ap-prised of their responsibilities to refrain from conductwhich couldimpede employees'freedom ofchoice.Accordingly,you are requestedto post theenclosedNotice to Employees in conspicuous places in areaswhere employees such as those described in the en-closed petitionwork,and to adviseme whether theyhave been posted.Copies of this Noticeare beingmade available to the labor organization(s) involved.In the event an election is not conductedpursuant tothis petition you are requested to removethe postedNotice.On January28 and 29,NobelLevesque called each em-ployee into his office.He again asked each man whether hewas for or against theUnion.He remindedthem of thesteel shortagewhichhad caused Respondent to post itsnotice on December19, 1973.He reminded them ofRespondent's policy,in effect for 2 years,of granting wag-es each June based on one-half of Respondent's profit forthe precedingyear.He said to at least one manthat if heand his father could not keep halfthe profitfrom the busi-ness they would close the place up.He read to each manthe rights set forth on the enclosure to the Region's letterwhich Respondent had been asked to post in the plant. Hetold each man there would be an election to determinewhether theUnionwould come into the plant.He toldeach man it was up to himhow he votedbut to be sure tovote.B. Analysis and Conclusions1.The layoffThisproceeding is a good example ofwhat can happenwhen an unsophisticated employer acts on the advice ofcounsel who is not experienced in labor relations.The re-sult is a violationof the Act on thebasis of Respondent'sversion of the facts without even reaching such questionsas whether Respondent knew St. Pierre,Gagnon,and Millswere the leaders of the organizing campaignor whetherRespondent's stated reason for laying them and Bourgoinoff was its real reason or a pretext masking a discriminato-ry motive.Nobel Levesque testified that his father had been advo-cating for some 3 weeks that Respondent get rid of St.Pierre,Gagnon,Mills, and Bourgoin because they were themost expensive employees,but that he had only comearound to his father's way of thinking on Friday, January11.He further testified that the decision reached at thattime did not include when it would be implemented, thus:JUDGE BLACKBURN:Did you decide to lay off thesefour men before or after you conferred with Mr. Smithon the 15th?THE WITNESS:Before.JUDGE BLACKBURN:How long before?THE WITNESS:My father had been after me for thepast three,four weeks.JUDGE BLACKBURN: I didn't ask you that. I asked youwhen you decided? When did you make the decisionthat you implemented on the morning of the loth?THE WITNESS:We had decided that the previousweek.JUDGE BLACKBURN:When,the previous week.THE WITNESS: On the Friday, I believe.JUDGE BLACKBURN: And on that Friday you decidedthat you would lay them off on the morning of Janu-ary the 16th?THE WITNESS: No.JUDGE BLACKBURN: What did you decide on the Fri-day?THE WITNESS:We had decided, you know,these arethe guys that should go.JUDGE BLACKBURN:All right.Now, I ask you again,when did you decide that you would lay them off onthe 16th,before or after you conferred with Mr.Smith?THE WITNESS: After we conferred with Mr. Smith.JUDGE BLACKBURN:Then what you are telling me isthat,before you learned about the union activity, youhad selected these four men for lay-off, but had notdecided on a date.Afteryou learned about the unionactivity, and after conferring with your attorney andbeing advised that you could legally go ahead and dowhatever you had in mind, you decided that youwould lay them off the next morning.Have I got itright?THE WITNESS: No.JUDGE BLACKBURN:What have I got wrong?THE WITNESS: Even my knowing about the union ac-tivities,that did not change my mind.JUDGE BLACKBURN:Idid not say that.Iam justtrying toget the sequence of events,laying aside thequestion of your motive and the legal effect,is that theway it went?THE WITNESS: Yes.Smith,the attorney,testified as follows:Q. (By Mr. Pratt) What was the company's ap-proach to the problem?A. The company's approach was that they wantedto reduce these certain people-their force by these 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain people. And these are the four people sittingright here in this room.JUDGE BLACKBURN: They named the four names inthis conference to you?THE WITNESS: They had decided that the people thathad to be laid off, that were costing them the mostmoney and being the least productive were these four.And were they going to be getting into a lot of hotwater if they laid them off, having heard that therewas a possibility of a union.Q. (By Mr. Pratt) Was anything said as to the tim-ing?A.Well, when they did finally make up their mind,you know, to finally lay them off, I assume they did itthe next day.JUDGE BLACKBURN: I do not understand that answer,Mr. Smith.THE WITNESS: I do not think they had finally decidedto lay them off or not until after they had talked tome, because, obviously, why would they call me in totalk to me.JUDGE BLACKBURN: Mr. Pratt?THE WITNESS: They may have been committed al-ready to laying them off, but they wanted to try tofind out legally where would they stand.The decision to lay off on the morning of January 16 wasonly made after Respondent admittedly learned of unionactivityamong itsemployees. The conference which result-ed in that decision was called because of that knowledge.Therefore, the layoffs on January 16 were triggered by theunion activities of Respondent's employees. Even if it weretobe found that the four individual Charging Partieswould have been laid off on some later date as a result of adecision made on January 11, it could not change the inev-itable finding that Respondent was motivated to lay themoff when it actually did lay them off by employees' unionactivities.A layoff forthat reason, regardless of what wasactually in the mind of the person who made the decisionto lay off employees on January 16 and regardless of whathe had been told about his legal rights and obligations,violates the Act. I so find.Ido not find that Respondent would have laid off St.Pierre,Gagnon, Mills, and Bourgoin at some time subse-quent to January 16 as a result of a decision made onJanuary 11. I do find that Respondent knew that St. Pierre,Gagnon, and Mills were the leaders of the organizing cam-paign and that the reason it advances for laying them andBourgoin off is a pretext.With respect to the company knowledgeissue,one of themost significant things in the record is Nobel Levesque'sinsistencethat the report he received from Lionel Bouch-ard at the Lions Club meeting did not constitute knowl-edge in a legalsense, thus:Q. Did Mr. Bourgoin [on January 16] make anystatementto you aboutsteel,or did you make anystatements to him about steel?A.Well, I told him in regards to the letter of De-cember 19th which meant due to the economy and thesteel situation, I'm giving you a week off.Q.What was hisresponse, if any?A.Well, his response was that-the way that I tookit,anyways, at that time-was that therewas some-thing going on. I wasn't aware of it.JUDGE BLACKBURN: I have trouble with thatanswer,Mr. Levesque. You told me a little while ago that youheard the day before that therewas unionactivitygoing on inyour plant.THE WITNESS: It was hearsay. Yes.JUDGE BLACKBURN: Those twoanswers strike me asinconsistent-the one you just gave about not know-ing what he was talking about on Wednesday, whensomebody had told you the day before that there wasunion activity in your plant. I just cannot put thosetwo answers together. What are you trying to tell me?THE WITNESS: Well, they arethe same,aren't they?JUDGE BLACKBURN:Iam not goingto argue withyou. I am just trying to understand your testimony,that's all.A witness who testifies in this manner is unworthy of be-lief.More importantly, it is clear from the unrefutedtestimo-ny of St. Pierre that Nobel Levesque observed St. Pierre,Gagnon, and Mills on January 15 as they solicited employ-ees in theplant to sign authorizationcards(Mills' activitieson that daywere somewhat less extensivethan those of theother two) but did not overhear what was being said. I findthat,when Bouchard warned Levesque that evening thatunion activities were underway, Levesque put that infor-mation togetherwith what he had observed and leaped tothe correct conclusion that St. Pierre, Gagnon, and Millswere the instigators.With respect to the pretextissue, one of themost signifi-cant thingsin this recordis a discussionof words and theirmeanings, thus:Q. (By Mr. Pratt) Do you recall what happenedwith respect to any increase or reductions in the workforce after December 19, 1973?A. Yes.Q.What do you recall?A. John Daigle, on January 4th.Q.What happened to him?A. He was laid off or suspended. Or he wanted-Q.Which was it?JUDGE BLACKBURN: It makes a difference, Mr. Lev-esque.THE WITNESS: I know it does make a difference now,but at the time I didn't.JUDGE BLACKBURN: Well,what happened with Mr.Daigle on the 4th?THE WITNESS: He came in, and he wantedan increasein pay.JUDGE BLACKBURN: Okay.THE WITNESS: And I told him the inavailability of thesteel,and we give our salaryincreases in June-onJune 1st every year. But I could not grant it to himthen.So he said, I will give you 'till the end of Janu-ary. I said, you don't have to do that. You can be donetoday, if you want to. And he was done that day.JUDGE BLACKBURN: Okay.Q. (By Mr. Pratt) When you used the term "lay- BAKER MACHINE & GEAR, INC.off",Mr. Levesque, did that word have any signifi-cance to you at the time, back in December or Janu-ary?A.Q.A.Q.you?No, it didn't.And what did it signify to you?That he had quit.Did the term lay-off signifyanything else toA. No.Q. Just that he had quit?A. He had asked for higher wages, and it was notgranted to him-Q.Well, Iam not askingyou now with respect toMr. Daigle, but your use of the term lay-off back atthat time.A. To me lay-off was to suspend, to fire or do whathave you. To me that is, you know, what a lay-offmeant,as far as the terminology goes.Q. And having progressed to this stage, what nowdo you attach-what meaningdo you now attach tothe word lay-off?MR. MARROW: Objection.JUDGE BLACKBURN: Overruled.THE WITNESS: Lay-off now means that you let go theman for lack of work.Q. (By Mr. Pratt) And a suspension?A. Suspension is, he is corrected, disciplinary ac-tions, or what have you, you know, he will be suspend-ed for two weeks, for doing such and such. And so on.Q. Okay. And what about the word discharge?A. Fired.Q. Now-JUDGE BLACKBURN:Terminated permanently?THE WITNESS: Terminated permanently.JUDGE BLACKBURN:A man who is suspended is notgoing to work for you for a definite period of time, asa disciplinary act, and at the end of that time he comesback to work-is that what you are saying?THE WITNESS: You will have to repeat that.JUDGE BLACBURN:Okay.A man does something-Iwork for you and I do something that you do not like.Ibreak a tool or something. To discipline me, yoususpend me for three days.THE WITNESS:Right.JUDGE BLACKBURN:That means I am not going towork for three days, but at the end of three days I amgoing to come back to work.THE WITNESS:Right.JUDGE BLACKBURN: Lay-off, I understand you to besaying, I work for you, you do not have any work forme next week, and you say, Ben, I am laying you offnext week.And if thereisworkat the end of thatweek. I'll call you to come back to work.A man on lay-off is not working because there is nowork to be done. But, when work becomes available,he is going to be coming back to work?THE WITNESS:Right.JUDGE BLACKBURN: Okay. Now, let me ask you aquestion,Mr. Pratt. I hope you used the word lay-offin its technical sense in your answer.MR. PRATT: Yes, Sir.201Respondent's answer states, "All of the employees listedin paragraph 9 of the Amended Complaint [i.e., St. Pierre,Gagnon, Mills, and Bourgoin] were laid off as a direct re-sult in [sic] the shortage in the supply of steel toRespondent's Van Buren, Maine, plant and the steel short-age continued and worsened since the date of the Com-plaint, but that Respondent has since on or about January16, 1974 to this date stood ready to recall any laid offemployees including Dennis L. St. Pierre and Roy R. Mills,Sr., as soon as economic conditions permitted. At the timeLouis Bourgoin and Gene J. Gagnon were laid off for lackof work they engaged in conduct which constitutes suffi-cient grounds for permanent discharge and Respondenthas just cause for treating Louis Bourgoin and Gene J.Gagnon as being permanently discharged."Nobel Levesque stated his reason for laying off St. Pier-re,Gagnon, Mills, and Bourgoin on direct examination asfollows:Q. (By Mr. Pratt) For what reason did you lay thesepeople off on the 16th of January?A. It was economy. They were my highest paid peo-ple, and also for their work performance.It does not stand up under close scrutiny for the followingreasons:1.Data introduced by Respondent does not indicateany economic need to lay off employees on January 16.While it is true that Respondent learned in December themills from which it was accustomed to purchase steelwould not be able to fill its orders in 1974, this did notmean that steel was totally unavailable. Steel could still beobtained from middlemen who operate warehouses as dis-tinguished from directly from the manufacturer, i.e., themill, albeit at a substantially higher price per pound. Sincethe major part of Respondent's production is for customersfrom whom Respondent has accepted open-ended ordersat so much per unit, paying a higher price for the steel itneedswould reduce, or possibly even eliminate,Respondent'smarginofprofit.Up to this pointRespondent's economic defense makes sense and is sup-ported by the record.3 However, there is no indication thatRespondent, either on January 16 or subsequently, can-celled or rejected orders from its customers or that it antici-pated, then or at the time of the hearing, its 1974 produc-tionwould be substantially below what it turned out in1973.2.Even if an eventual production cutback had been inRespondent's mind on January 16, the record will not sup-port a finding that it was necessary or contemplated as ofthat time. There was plenty of steel, obtained from mills, inthe plant that morning. Respondent considered 45 hours,the last 5 at time and a half, its regular workweek. OnJanuary 15, the entire plant, including the four men who7Respondent's December 19 notice and its concern that "we might haveto lay-off some men for a short time but we'll try to keep it ata minimum"is part of that support. However, the fact that Respondent spoke in terms of"might" and"we'll try to keep it at a minimum" in the document whichapparently triggered its employees' latent concerns about their jobs intounion activity weighs as much against Respondent's defense as the entiredocument aids it If the notice had saidlayoffswere certain in the nearfuture, its significancewould bedifferent. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere abruptly laid off the next morning,worked 9.5 hourspursuant to that schedule.3.The recorddoes not sustain Respondent's contentionthat the layoff of St.Pierre,Gagnon,Mills, and Bourgoinwas simply part of a pattern of layoffs for economic rea-sons which began with the December 19 notice.Each ex-ample but twooffered byRespondent turned out,on closerexamination, to besomething other than a layoff in thesense developed in the discussion of what words mean setforth above.John Daigle quit on January 4. He asked No-bel Levesque for a raise.When Levesque turned him down,he gave notice.Levesque told him he might as well leaveright away.He did.Read Levesque called in sick in the week after Christ-mas. He was told to take the rest of the week off.Gerald Sirois asked for a day off after Christmas. Hewas given a week.Reynold Pelletier asked for and was granted a week offin early January.Gerald Lagasse went home sick one night and nevercame back to work.A man named Voisine failedto show upfor work oneday and has not been seen since.Joseph Gendreau,who had worked for Respondent only3 or 4weeks,quit in order to seek work closer to his home.Ronald Johnson failed to return to work after Christmas.While each of these personnel actions did help reducethe total of Respondent's employees in the period betweenDecember 19 and January 16, it was normal attrition, not areduction deliberately brought about by Respondent foreconomic reasons.The most the record establishes is thatRespondent did not seek to replace the men it was losingthrough attrition during this period.Even the two exceptions to this pattern do not help Re-spondent much.Norman Fournier was laid off just beforeChristmas.However,he was taken back in less than a weekwhen he beggedNobelLevesque to do so.Clayton Beau-lieu, a laborer who had worked for Respondent only 3weeks,was laid offon January11 and never recalled. Tak-ing Nobel Levesque's testimony on this whole subject atface value,one effective layoff does not establish a plannedreduction in force of the magnitude Respondent sought toestablish.In fact,Levesque's testimony even as to Beaulieuis rendered suspect by the following exchange a few min-utes later when he was on cross-examination:Q. But I am talking now about the situation whereyou in the past have laid somebody off for lack ofwork.Hasn't it been the company practice to wait un-til the end of the work week?A. I don't recall everlaying anybodyoff for lack ofwork.Q. Have you ever laid anybodyoff for any reason,prior to the-other than disciplinary reasons-prior tothe 16th ofJanuary?A. No.4.The record does not sustain the affirmative defenseset forth in Respondent's answer that St. Pierre,Gagnon,Mills, and Bourgoin were "laid off[for lack of work] as adirect result[of] the shortage in the supply of steel." Here,too, the point involves the use of terms of art in the laborrelations field as developed in the discussion above.Respondent's counsel stated that he had used"layoff" inhis answer in the technical sense just discussed. I have noreason to think counsel drafted his pleading without firstconferring with his client.Yet, after and despite this discus-sion while Nobel Levesque was on the witness stand, Lev-esque testified that in three of the four cases-St. Pierre,Gagnon,and Bourgoin-he had suspended on January 16and not laid off at all.His explanation for the use of theword "layoff"on January 16 was that it was the only wordhe knew to cover termination of employment and he usedit indiscriminately.When he answered"economy . . . andalso for their work performance,"he expanded his motivefrom the purely economic one he gave his counsel to some-thing broader.At the same time,he shifted Respondent'sdefense,a sure indicium of pretext.(The reference in Respondent'sanswer to conduct ofBourgoin and Gagnon at the time of the layoff which con-verted their layoffs to discharges is to Bourgoin's intemper-ate language on January 18 and Gagnon's walking off withsome of Respondent's tools on January 16. The gravamenof the complaint is that the layoff violated the Act. Sinceboth men were laid off before either of these events oc-curred, the issue raised is not whether the man was discrim-inated against but whether he is entitled to reinstatement.Therefore,that question is discussed in the section entitled"The Remedy,"below.However,there is additional evi-dence of pretext even in this part of the record.When thequestion of District 99's majority came up during the hear-ing [see the section entitled"The duty to bargain," below],Respondent shifted its position as to Bourgoin again, argu-ing that his refusal on January 16 to agree to check onFriday,January 18,as to whether there was any work forhim constituted a quit,thus removing him from the unit asof January 16.)5. In the case of Mills,the one discriminatee as to whomNobel Levesque's testimony is arguably consistent withRespondent's pleading,the record will not sustain a find-ing that he was laid off for economic reasons.Levesquedistinguished between St. Pierre,Gagnon, and Bourgoin onthe one hand and Mills on the other in this manner (thistestimony,like his generalized statement that he was moti-vated by "economy. . .and also for their work perfor-mance," came on direct examination):Q. Okay. What happenedafter that, returning tothe 16th after Mr. Gagnon left with the tool box?A.Mr. RoyMills walked in.Q. About what time?A. It was before 7:00.Q.What happened?A. I told him that,due to the economy right then,that he was laid off.He did not argue or anything. Heasked me,he says, is Michael Lagasse still staying, andI said yes.And I gave him his check,and told him togo get his tool box.And he broughtitup to the office,and he asked me if I wanted to check it,and I checkedit.JUDGE BLACKBURN:Were you alsosuspending Mills?THE WITNESS: No. BAKERMACHINE & GEAR, INC.JUDGE BLACKBURN:He was different?THE WITNESS:He was different because there it wasno work.This economic aspect in Mills' case grew not out of a short-age of steel but out of Respondent's efforts to live up to aspecific commitment.Respondent has an informal contractwith a Canadian firm named Thomas, Ltd., under which itmachines gear housings sent to itby Thomas. Mills' jobwas to do this work on a boring mill. At the time in ques-tion,Thomas was expecting Respondent to turn out fourgear housings a day.Mills' daily production was approxi-mately 2.6 gear housings a day.Respondent,a short timebefore,had placed Michael Lagasse on the boring mill atnight so that the daily production goal could be achievedafterMills had trained Lagasse on the operation of themachine.Lagasse wasat work onthe eveningof January15when the Levesques,father and son, conferred withSmith,Respondent's attorney,at the plant.Lagasse report-ed for work on the morning of January 16 and took overMills' day-shift job on the boring mill. Thus the facts belieLevesque'scontention that there was no work. Millsworked on gear housings for Thomas,Ltd., on the day shifton January 15. Gear housings for Thomas,Ltd., continuedto be worked on when the day shift began on January 16.IfNobel Levesque's"economy. . .and also for theirwork performance"is taken as a claim Mills was let go forpoor work despite Levesque's later answer"He was differ-ent, because there it was no work,"itplaces in issue thequestion of whether Mills' failure to produce four gearhousings on one shift was his fault, as Levesque claimed, orthe boring mill's fault,asMills claimed.In view of my lowopinion of Levesque's testimony, I am not prepared to re-solve that question against Mills.In summary,the sequence of events which led up to thelayoff byRespondent on the morningof January 16 of St.Pierre,Gagnon,Mills,and Bourgoig constitutes a violationof the Act regardless of what thoughts were in NobelLevesque'smind when he laid them off. Levesque knew,when he laid them off,that St.Pierre,Gagnon, and Millswere the leaders of the organizing campaign then under-way among Respondent's employees.And the contradic-tory reasons advanced by Respondent to justify the layoffsare a pretext masking its real motive,a desire to thwart itsemployees in their attempt to exercise their right to orga-nize.I find,for all these reasons,that Respondent violatedSection 8(a)(3) and(1) of the Act when it laid off DennisSt.Pierre,Gene Gagnon,Roy Mills, and Louis Bourgoinon January 16, 1974.2. The independent violations of Section 8(a)(1)a. InterrogationAt the conclusion of the General Counsel's case, I grant-ed Respondent'smotion to dismiss two allegationsof inde-pendent 8(a)(1) violationson the ground that the GeneralCounsel had failed to make outa prima faciecase.The firstwas an allegationthatRespondentwithdrew overtime onor about January16 as a reprisalfor its employees' havingselected District99 to representthem.The second was an203allegationthat Nobel Levesque had interrogated employ-ees on or aboutJanuary 21. Dismissing the latter left in thecomplainttwo otherallegationsof illegal interrogation byLevesque,one predicated on the poll he took ofRespondent's employees on January 17, the other on hislectures toindividual employees on January 28 and 29.The January 17 incident was a poll pure andsimple,conducted by Levesque to determine whether there wasvalidity to the IAM's claimof majoritystatusbefore thepetition in Case 1-RC-13119 was filed. There is no realdispute about what happened that day since the GeneralCounsel'switnessescorroborate Levesque's testimony insubstance. According to Levesque:Q.What did you and Mr. Smith, your attorney, de-cide [when the IAM's letter arrived on January 17]? Ifanything.A.Mr. Smith decided that he would answer the let-ter, to show their hand, or something of that nature.And I still couldn't believe that there was a majority inthe shop, so I went around and I asked the men, didyou sign a union authorization card, whatever it is.Q.Who did you talk to in the plant?A. I talked with all the men.Q. And how long a period of time did it take you togo around and ask everybody?A. Fifteenminutes, atthe most.Q. How long did you spend with each one employ-ee?A. Thirty seconds, a minute, fifteen seconds.Q. (By Mr. Pratt) Okay. What precisely did you sayto each man as you walked up to him?A. I said, I don't care if you-I got a letter from theunion saying that they had a majority of cards orsomething-Idon'tknow whatitmeans,but did anyof you sign any union authorization cards. Some saidyes. I asked-I don't care which way, you know, whatyou did, I'm just curious."I don't know what it means-I don't care-I'm justcurious" during the course of conversations that lasted aslittle as 15 seconds and a minute at the most is not suffi-cient communicationof the purpose of the poll to the em-ployees nor is it the giving of sufficient assurances againstreprisals.More importantly, talking to each man individu-ally and noting his answer on a pad next to his name isabout the farthest thing possible from a poll conducted bysecret ballot. Levesque clearly violated the Act on January17.StruksnesConstructionCo, Inc.,165NLRB 1062(1967).By January 28 the petition in Case 1-RC-13119 waspending. On that day and the next, Levesque translated theBoard's simple request "to post the enclosed Notice to Em-ployees" into a duty imposed upon him personally to ex-plain to each employee his rights under the Act. Unfortu-nately, his lecture included further inquiries about theemployees' sympathies and desires. Clearly, he violated theAct on those occasions also.Kay Corporation, d/b/a Holi-day Inn of Chicago-South, Harvey,209 NLRB 11 (1974).I find Respondent violated Section 8(a)(1) of the Act on 204DECISIONSOF NATIONALLABOR RELATIONS BOARDJanuary 17, 28, and 29, 1974, by interrogating its employ-ees about their union activities, sympathies, and desires.b. SurveillanceNobel Levesque did not deny being in the vicinity of theKnights of Columbus Hall in Van Buren on the evening ofJanuary 23. His explanation was that he and his fatherdrove past twice, once on their way to and once on theirway from the shop. However, the General Counsel's wit-nesses,whom I credit, testified that Claude Levesque'sChrysler Imperial was stopped on the lot of a Ford agencyacross the street from the hall with its headlights on andtook off hurriedly when they spotted it and came to thedoor of the hall. One witness even identified Claude Lev-esque as one of the two men in the car. Moreover, Respon-dent made no effort to deny or explain the fact that NelsonOuellette saw his license number and name on a list of suchnumbers and names in Nobel Levesque's office next morn-ing. I find Respondent violated Section 8(a)(1) of the Acton January 23, 1974, by engaging in surveillance of a unionmeeting attended by its employees.c.The antiunion petitionThe last two allegations of independent 8(a)(1) violationsrelate to the antiunion petition which was circulated byLaurence Ouellette. One, which names Attorney Smith asRespondent's agent, cites assistance in the drafting of thepetition.The other, which names Claude Levesque asRespondent's agent, cites assistance in the cirulating.Smith contended that the legal service he rendered toOuellette on January 23 was undertaken in his capacity asan attorney engaged in a general law practice to a client-Ouellette-having no connection with Respondent andwas, therefore,notundertaken in his capacity asRespondent's attorney. While he recognized that the workOuellette was asking him to do grew out of the situation inconnectionwith which the Levesques were alreadyutilizinghis services, he saw no conflict, he said, because the inter-ests of Ouellette and the Levesques were identical. There-fore, it did not occur to him to inquire whether the Lev-esques had anything to do with Ouellette's coming to hisoffice.Smith is, I think, wrong on bothcounts.While employerand antiunion employee may both want to keep a unionout of a plant, their interests are not legally the same. Theemployer is a party in the action whichhas its genesis inthe filing of a petition for a Board election. Employees,whether they be for or against the union seeking bargain-ing rights, are not. They are,in a sense, third-party benefi-ciaries since they are the persons for whose benefit theBoard's representation procedure has been created. Em-ployers are not legally responsible for the acts of antiunionemployees any more than they are responsible for the actsof prounion employees absent a common law agency rela-tionship or condonation or some such doctrine. More im-portantly, Smith was remiss in his duty to the Levesqueswhen he failed even to inquire of Ouellette what, if any-thing, had transpired between him and the Levesques be-fore Ouellette came to Smith's office. I find, therefore, thatSmith was acting in his capacity as Respondent's attorneywhen, on January 23, he drafted the antiunion petitionwhich Ouellette subsequently circulated in Respondent'splant.As to what occurred in the plant, Respondent did notdeny that Ouellette circulated the petition with its knowl-edge. The fact that at least one employee was asked to signin the presence of Claude Levesque establishes thatOuellette's activities had at least Respondent's tacit ap-proval. I find Respondent violated Section 8(a)(1) of theAct by drafting and permitting the circulation of an an-tiunion petition in its plant.3.The duty to bargainThe complaint, which was issued before the change inpolicy recently announced by the Board inSteel-Fab, Inc.,212 NLRB 363 (1974), alleges a violation of Section 8(a)(5)and (1) of the Act in Respondent's failure to recognize andbargain with District 99 on and after January 17. This alle-gation is, of course, predicated on aGisseltheory.BecauseofSteel-Fab,I find Respondent has not violated Section8(a)(5).However, as decreed by the Board inSteel-Fab,this finding has no substantial effect on the last remainingissue,whether Respondent should be ordered to recognizeand bargain with District 99 as a remedy for its violationsof Section 8(a)(1) and (3) under the guidelines laid downby the Supreme Court inGissel.On January 17, the day Respondent received District99's demand letter and the date singled out by the GeneralCounsel as the start of Respondent's continuing refusal togrant recognition, there were 24 production and mainte-nance employees on Respondent's payroll. Even underRespondent's theory St. Pierre and Mills were on layoffstatus with a reasonable expectation of recall. Respondentcontends that Gagnon and Bourgoin were not, Gagnon be-cause he had converted his status to that of a dischargedemployee the day before by walking out with some ofRespondent's tools and Bourgoin because he had quit theday before by saying he would not return on Friday tocheck whether he still had a job. Respondent is wrong as toeach. It did nothing affirmative about Gagnon's status af-ter he left the plant on January 16. Therefore, regardless ofwhether Respondent had grounds for discharging him thatday, there is no evidence on which to base a finding that itdid so. As to Bourgoin, a laid-off employee's refusal tocome back to the plant periodically does not indicate adesire on his part to end the employment relationship byquitting. If an employer can legally impose such a require-ment as a condition of maintaining the employment rela-tionship in a laid-off status, failure of the employee to meetthe requirement would, at most, give the employer groundsfor discharge. As in the case of Gagnon, there is no evi-dence Respondent did anything to change Bourgoin's sta-tus from laid-off to discharged employee after he left theplant on January 16. I find, therefore, that Gagnon andBourgoin were also laid-off employees with a reasonableexpectation of recall as of January 17. The fact that St.Pierre,Mills, Gagnon, and Bourgoin were also, as of Janu-ary 17, victims of Respondent's unfair labor practices onlyenhances the conclusion that they were part of the unit on BAKERMACHINE & GEAR, INC.the crucial date.It follows that there were 28 employees inan admittedly appropriate unit when District 99 demandedrecognition.On January 17, District 99 had in its possession authori-zation cards signed by 18 of these 28 employees.Elevenhad been signed on January 14. Seven had been signed onJanuary 15. They read,in pertinent part:I, the undersigned,an employee of Baker Machine &Gear, Inc., herebyauthorize the InternationalAssoci-ation of Machinists and Aerospace Workers (IAM) toact as my collective bargaining agent with the compa-ny for wages,hours and working conditions. It is myunderstanding that I will be invited to join the IAM.Respondent sought to disprove District99'smajority byproving that the employees had been told the only purposeof the cards they signed was to get a Board election. (Re-spondent also fished for testimony that the employees weretold card signers would not have to pay an initiation fee.The results in this area were so meager that the subject isnot worth further discussion.)The 11 employees who signed authorization cards at themeeting held on the eveningof January 14 all listened tothe same pitch. As Dennis Martin,president of District 99,credibly testified,Edward Vinson told them the cardswould be used either to seek voluntary recognition fromRespondent or to petition the NationalLaborRelationsBoard to hold an election.As to the latter,Vinson ex-plained the IAM's national policy of not going to a Boardelection until it has in its possession cards signedby at least60 percent of the employees in the unit for which it is seek-ing recognition.I find,therefore,that none of the January14 cards is invalid because the signer was told that it wouldbe used solely for the purpose of seeking a Board election.The seven employees who signed authorization cards onJanuary 15 were approached individually. Reynold Pelleti-er and Gerald Emond were solicited by St. Pierre. FredVoisine was solicited by Gagnon.None testified he wastold the only purpose of the card was to get an election.Pelletier and Emond testified they read the card beforesigning it.Voisine, who speaks only French and had totestify through an interpreter, testified Gagnon "said it wasa card for the union"and "explained the card,itwas a cardfor the union." There is no basis for invalidating any ofthese three cards.The first witness whose testimony raised a possibilitythat the person who spoke to him had said the wrongwords was Michael Sirois.On direct examination as a wit-ness for the General Counsel,he testified that he signed hiscard for Gagnon after reading it. On cross-examinationcame:Q. (By Mr.Pratt)Mr. Sirois,what did Mr. Gagnontell you about the card?A. He told me if we wanted the union,he explainedtome-Q. Isn't it true that Mr. Gagnon said to you that theonly purpose for signing this card was so the unioncould get enough votes to win the election?A. Yes.On redirect came:Q. (By Mr. Marrow) Did he say anything else toyou at the time?A. No, I filled out the card and gave it back.Q. He handed you the card, and that is all he saidto you?A. Yes, but I knew-we talked about, you know,the union.Q.What did you talk about?A. Oh, he said it would help us. It's one thing Iwanted.Q. You wanted the union?A.Well, more or less, yes.Q.When you finally got together, what is it that hesaid that he wanted? What did he say to you?A. He asked me if I wanted to sign the card. So Isaid yes.Q. And did he say anything else?A. No.Q. Did he say what the card was for?A. Yes. I knew-JUDGE BLACKBURN: The question is did he say whatthe card was for.Q. (By Mr. Marrow) What did he say the card wasfor?A.Well, yes-MR. PRATT: I think he has already testified.JUDGE BLACKBURN: He has, but Mr. Marrow has aright to pursue it on redirect examination, to see if hecannot shake the answer you got on cross.Do you understand the question, Mr. Sirois?THE WITNESS: Yes.JUDGE BLACKBURN: The question is, what did Mr.Gagnon say to you about the card when he gave it toyou. Now, can you tell me what he said?THE WITNESS: Well, he asked me if I wanted to signthe card, and I asked him what for, and he told me forthe union. That's the only thing he told me.Q. (By Mr. Marrow) Just for the union?A. Yes, to get the union in, for our benefit. Andbetter wages and that's it.Q. Anything else that was said?A. No.Q. In response to a question put to you by Mr.Pratt you said something about an election. You saidsomething-MR. PRATT: I beg your pardon. I believe his answeris not quite that way.JUDGE BLACKBURN: All right. I am going to interveneat this point, gentlemen.Miss Reporter, please goback to the crucial question and answer on cross ex-amination, and read it out of the record to this wit-ness,please.THE REPORTER: Q. Isn't it true that Mr. Gagnon saidto you that the only purpose for signing this card wasso the union could get enough votes to win the elec-tion?A. Yes.JUDGE BLACKBURN: Go ahead, Mr. Marrow. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Marrow) Is that your best recollectionof everything that Mr. Gagnon said to you at the timeabout the-A.Well, I can't remember the exact words.Q. Could you give it to us again, your best recollec-tion as to what he said at the time?A.Well, he talked to me about-we talked aboutthe union. And he asked me if I wanted to sign thecard. So I said yes. So he mentioned about what theunion was about, which the people of the union toldhim. That is the only thing I went by.Q. And you signed the card?A. I signed the card.MR. MARROW: I have no further questions.JUDGE BLACKBURN:Recross.RECROSS EXAMINATIONQ. (By Mr. Pratt) Mr. Sirois, I am not clear on whatyour answer is. The lady played back my question toyou, and your answer. Are you changing your testimo-ny now?A. No, I am not changing it, because-I don'tknow, it has been so far back that I cannot rememberexact words that he-we talked about.MR. PRA17: I have no further questions.MR. MARROW: NO further questions.JUDGE BLACKBURN: Thank you. You are excused.On the basis of this testimony by Sirois, I find Gagnon didnot tell him the only purpose of the authorization card heread and signed was to get a Board election.When the card of Sirois is added to the 14 already con-sidered, it is obvious that District 99 had a majority of atleast15 valid cards in a unit of 28 employees. I turn to theother three cards nonetheless in the interest of complete-ness.There were two employees named Ronald Lausier in theunit on January 17. One is identified in the record as plainRonald, the other as Ronald E. LikeSirois;Ronald wascalled as a witness by the General Counsel. Ronald E.failed to respond to the General Counsel's subpena. How-ever, he showed up as a witness called by Respondent afterhis card was authenticated by St. Pierre.Ronald Lausier was unsure who had solicited his cardbut allowed as how it might have been St. Pierre. Direct,cross-examination, redirect and recross-examination on thesubject of what was said to him by the solicitor is similar tothat set forth in detail above from the testimony of Sirois,especially in its vagueness and uncertainty. St. Pierre's tes-timony on this point was as follows:Q. Do you recall any other conversations withother employees that day about the MachinistsUnion?A.Well, after work I met with some of the employ-ees outside the shop, before they got in their cars to gohome.Q.What time would this have been?A. After five o'clock.Q. And could you tell us who you met with?A. I met with Mr.-the two Lausiers.Q. They both-A. They both have the samename,bothRonalds,one RonaldE., and the other one Ronald.Q. And was anyoneelse present?A. There was a Mr. Pelletier-[Reynold] Pelletier-was present.Q. Could youtell uswhat happened on that occa-sion?A.Well, I asked them-and I told them that wewere tryingto organizea union, and I asked them tosee if they were interested. And they didn't even askme to explainit or anything. They just took the cardsand they said, give us the cards, and we'll sign them.To the extent there is any conflict between the testimony ofRonald Lausier and St. Pierre (and I am not sure therereally is any), I credit St. Pierre over Lausier. I find St.Pierre did not tell Ronald Lausier the only purpose of theauthorization card he signed was to get a Board election.The card of Ronald E. Lausier presents a collateralproblem. The date has been written over. The original dateappears to be have been "1/12/74" with the "2" writtenover to make a "5." This Lausier testified that he signed forSt. Pierre only after St. Pierre had badgered him for 3 daysand that the change in the date on the card had not beenmade by him. However, the earliest St. Pierre had blankauthorization cards in hispossessionwas the evening ofJanuary 14 and the only day on which he was in the plantwith cards was January 15. Therefore, Ronald E. Lausier'sstory that he only signed because St. Pierre pressured himfor 3 daysis false onits face. Regardless of what the ratherillegiblemarkin the card's "Date" blank signifies, it is ob-vious that the card could only have been signed on January15.On the more important question of what St. Pierre saidto him, Ronald E. Lausier merely testified:Q. Do you recall anyone from the union ap-proaching you to sign an authorization card with re-spect to the union?A. Anyone from the union, or from the shop?Q. From the shop.A. Yes.Q.Who was that?A.Mr. Dennis St. Pierre.Q. And what happened at that time?A. He asked me to sign a card, a union card.Q. Did you sign?A. No, I refused. I told him I didn't want to signany cards.Q.What happened then?A. He again asked me the day after, and everytimehe seen mehe'd ask me and I'd say no. I didn't wantto sign a card.Q.What did Mr. St. Pierre say to you, if anything?A. He said it was just a card for the union, youknow, for just a vote for the union.Q. All right. Did he say anything else to you?A. No.Q. Did you finally sign the card?A. The third day when he asked me, and when Iwas leavingthat night, I just-I filled out the address,and I signed my name. BAKER MACHINE & GEAR, INC.Q. Did he say anything further to you at that time?A. No.As to the circumstances under which Ronald E. Lausiersigned, I credit St. Pierre over Lausier. On the basis of thetestimony of both as to what wassaid, I find St. Pierre didnot tell Ronald E. Lausier the only purpose of the authori-zation card he signed was to get a Board election.Donald Gendreau also failed to honor the GeneralCounsel's subpena but showed up as a witness for Respon-dent. He testified thus:Q. All right. Do you know who approached youand talked to you about it?A. Yes.Q.Who was it?A. Dennis St. Pierre.Q.What did he say to you about the card?A.We just talked about-well, the first time he wasjust talking about it. Then the second day he asked meif I wantedto sign.And I said I didn't know.Q.What further, if anything, did he say to youabout the card?A. That's all.Q. Did he give you any reasons for why you shouldsign the card?A. He said we would hold an election. There wouldbe an election for the union.Q. Did he state any otherreasons?A. No.As with Ronald E. Lausier, the story that St. Pierre solic-itedGendreau on 2 successive days before Gendreausigned isfalseon its face. For that reason, because a con-traryfindingwould require a strained reading ofGendreau's testimony, and because there is no reason tothink that St. Pierre's approach to Gendreau was differentfrom his approach to other employees, I find St. Pierre didnot tell Donald Gendreau the only purpose of the authori-zation card he signedwas to geta Board election.Adding these last 3 cards to the 15 already found to bevalid gives District 99 a majority of 18 out of 28 employees.I find that, as of January 17, 1974, all the prerequisites toan order requiring Respondent to bargain with District 99were in existence,namely, a demand for recognition andbargainingin anappropriate unit of employees, a majorityof whom had expressed their desire to be represented byexecuting valid authorization cards.III.THE OBJECTIONSTO THE ELECTIONThe Report on Challenged Ballots and Objections toConduct of the Electionissued inCase 1-RC-13119 onMarch 26 by theRegionalDirector recommended that"Objection #2, and the matters related above not specifi-cally mentioned In the Objections . . . be consolidated forpurpose of hearing." The Board's Order Directing Hearing,dated April 12, ordered "that a hearing be held for thepurpose of receiving evidence to resolve the issues raisedby Petitioner's Objection #2 and the matters related there-in [sic] not specifically mentioned in the Objections."Objection 2 reads "On January 16, 1974, the Employer207terminated the employment of Dennis L. St. Pierre, GeneJ.Gagnon,Roy R.Mills, Sr.,and Louis Gagnon[sic], em-ployed at the Van Buren, Maine plant."The RegionalDirector's report states,in pertinent part:This Objection relates to certain allegations of theConsolidatedComplaint issued in Case Nos. 1-CA-9561 and1-CA-9564 (1-4). The terminations in-volved occurred on January 16, 1974 and the Petitionin the instant case was filed on January 23 [sic], 1974.Although in the ordinary course of events, conductwhich precedes the filing of a petition cannot be madethe basis of objectionable conduct,4the question to beanswered is did the act of terminating these employeesmake a free election impossible?This must be consid-ered in order to create an understaning as to whetherthe election should be set aside. SeeWillis Shaw Fro-zen Express,Inc.,209 NLRBNo. 11, p. 2. "It is withinthe province of the Board to set an election aside inorder to protect the basic values of the Act eventhough all the conduct occurred before the petitionwas filed."Weather Seal Incorporated,161NLRB1226, 1228-29. These discharges of leading union ad-herents, if found to have violated Section 8(a)(3), cer-tainlywould have made impossible a free,untram-meled choice of bargaining representative.Therefore,thisObjection will be consolidated for purposes ofhearingwithCaseNos.I-CA-9561and1-CA-CA-9564 (1-4).The Consolidated Complaint issued in Case Nos.1-CA-9561 and1-CA-9564 (1-4) alleges, as violationof Section 8(a)(1) of the Act,certain Employer con-duct which occurred subsequent to the filing of thePetition in the instant case,to wit,instances of interro-gation,assistance by Employer's agent in drafting apetition to reject the Union, and surveillance of aunion meeting.That conduct,if found to have oc-curred,would constitute grounds for setting aside theelection.Dal-Tex Optical Company,Inc.,137 NLRB1782, 1786-1787;PlayskoolManufacturing Company,140 NLRB 1417, 1419;Leas and McVitty,Inc.,155NLRB 389, 391.Although this conduct was not specif-ically alleged in the Objections,it is the Board's estab-lished rule that in an investigation of conduct affect-ing the results of an election,"the Regional Director isnot required to, nor can he properly ignore evidencerelevant to the conduct of the election simply becausesuch conduct was not specifically alleged in the Objec-tions".National Electric Coil Div.,McGraw EdisonCompany,184 NLRB No. 95 and cases cited therein;International ShoeCompany,123NLRB 682, 684.Therefore,these matters will also be consolidated forpurposes of hearing with CaseNos. 1-CA-9561 and1-CA-9564 (1-4).Ihave found above that Respondent committed all theunfair labor practices alluded to by the Regional Director.I recommend below that Respondent be required to recog-nize and bargain with District 99 as part of the remedy for4 Goodyear Tire&Rubber Company,138 NLRB 453, 454,The Ideal Elec-tric and ManufacturingCompany,134 NLRB 1275, 1278 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose unfair labor practices. Therefore, despite the fact thatthe only unfair labor practices found to have occurred afterthe petition in Case I-RC-13119 was filed on January 25were the interrogations which took place on January 28and 29, I recommend that the election held in Case1-RC-13119 on February 21, 1974, be set aside and allproceedings connected therewith be vacated. In doing so, Irely on the reasons and cases cited by the Regional Direc-tor in his Report on Challenged Ballots and Objections toConduct of the Election with the Board's tacit approval initsOrder Directing Hearing.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Baker Machine & Gear, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.District No. 99, International Association of Machin-ists and Aerospace Workers, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.By laying off Gene Gagnon, Dennis St. Pierre, RoyMills, and Louis Bourgoin on January 16, 1974, for engag-ing in union activities, Respondent has violated Section8(a)(3) and (1) of the Act.4.By interrogating employees about their union activi-ties, sympathies, and desires, by engaging in surveillance oftheir union activities, and by drafting and permitting thecirculation of an antiunion petition in its plant, Respon-dent has violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.District 99 is the sole and exclusive bargaining repre-sentative of Respondent's employees in the following ap-propriate unit:All full time and regular part time production andmaintenance employees of Respondent employed atitsVan Buren, Maine, plant, excluding office clericalemployees, professional employees, guards, and super-visors as defined in Section 2(11) of the Act.7.The allegation of the complaint that Respondent vio-lated Section 8(a)(1) of the Act by withdrawing overtimeon or about January 16 as a reprisal for its employees'having selected District 99 to represent them has not beensustained.8.The allegation of the complaint that Respondent vio-lated Section 8(a)(5) of the Act has not been sustained.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found, remedy them, and postthe usual notice. I will, therefore, recommend Respondentbe ordered to reinstate Gene Gagnon and Louis Bourgoinand make them and Dennis St. Pierre and Roy Mills wholefor any earnings lost as a result of their layoff on January16, 1974, by the payment of backpay computed on a quar-terly basis, plus interest at 6 percent per annum, as pre-scribed in F.W. Woolwoth Company,90 NLRB 289 (1950),andIsis Plumbing & Heating Co.,138 NLRB 716 (1962). St.Pierre and Mills received unconditional offers of reinstate-ment from Respondent by letters dated April 18, 1974. Ad-ditional offers to them are not required to remedy the un-fair labor practices committed and their backpay tolls as ofthat date. Gagnon did not intend to steal Respondent'stoolswhen he walked out of the plant with them in hislocked toolbox on January 16, as evidenced by the fact hereturned them within a few days. At most, he, like Bour-goin in the argument of January 18, was guilty of disre-spect to Nobel Levesque. Given the provocation each wassubjected to, the wonder is that each did not commit somegreater rather than lesser breach of good manners. Neitherincident is of a nature to render the man unfit for furtheremployment. Therefore, an offer of reinstatement to eachis required to remedy the unfair labor practices committedand their backpay periods are still open.Iwill also recommend that Respondent be ordered torecognize and bargain with District 99. Such an order isnecessary to remedy the violations of Section 8(a)(1) and(3) found because it is improbable that a fair election canbe held in the foreseeable future where, as here, Respon-dent has laid off four employees, including the three lead-ers of the organizing drive, for engaging in union activities,interrogated employees, engaged in surveillance of theirunion activities, and participated in an antiunion campaignamong its employees. The climate of fear caused by unfairlabor practices of such magnitude, especially the loss ofjobs and income in these uncertain times, will only be dissi-pated by a period of stable labor relations, the end forwhich the Act, the Board, and the concept of free collectivebargaining exist. In such circumstances, the authorizationcards executed by the employees are the more reliable indi-cator of their desire for representation.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSBaker Machine & Gear, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Laying off employees for engaging in union activi-ties.(b) Interrogating employees about their union activities,sympathies, and desires.(c)Engaging in surveillance of employees' union activi-ties.(d)Drafting and permitting the circulation of antiunionpetitions in its plant.'5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes BAKER MACHINE & GEAR, INC.(e) In anymanner interferingwith,restraining,or coerc-ing employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.2.Takethe following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Gene Gagnon and Louis Bourgoin immediateand full reinstatement to their former jobs or, if those jobsno longer exist,to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-leges,and make them and Dennis St. Pierre and Roy Millswhole for any earnings they lost,plus interest,as a result oftheir layoff on January 16, 1974.(b) Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Upon request, bargain collectively with District No.99, International Association of Machinists and AerospaceWorkers,AFL-CIO,as the exclusive representative of allits employees in a unit of all full-time and regular part-timeproduction and maintenance workers employed at its VanBuren,Maine,plant,excluding office clerical employees,professional employees,guards,and supervisors as definedin Section2(11) of the Actand, if an understanding is209reached, embody such understandingin a signed agree-ment.(d) Post at its plant in VanBuren,Maine, copies of theattached notice marked "Appendix." 6 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 1, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHERORDERED thatthe complaintbe dismissedinsofar as it alleges Respondent violated Section 8(a)(1) ofthe Act by withdrawing overtime on or about January 16,1974, as a reprisal for its employees' having selected Dis-trict 99 to represent them and insofaras it allegesRespon-dent violated Section 8(a)(5) of the Act.6 In the event that the Board's Order isenforced bya Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board"